Order entered September 7, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00612-CR

                    JOSE REYNALDO ZAMORA BANEGAS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-00847-V

                                             ORDER
       On August 8, 2018, court reporter Peri Wood filed the eight-volume reporter’s record in
this appeal. Volume 8 contains a photocopy of the State’s Exhibit 19, a DVD of appellant’s
interview. Because a photocopy of a DVD does not provide this Court with anything to review,
we ORDER court reporter Peri Wood to file a supplemental reporter’s record containing a true
and correct playable copy of State’s Exhibit 19, the DVD of appellant’s interview, within TEN
DAYS of the date of this order. We DIRECT the Clerk to send copies of this order to the
Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood,
official court reporter for the 292nd Judicial District Court; and counsel for all parties.




                                                        /s/    LANA MYERS
                                                               JUSTICE